
	
		II
		112th CONGRESS
		2d Session
		S. 2330
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain hybrid electric
		  vehicle inverters.
	
	
		1.Certain hybrid electric
			 vehicle inverters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Inverters (provided for in subheading 8504.40.95) for
						converting DC battery output to three phase AC output designed to power an
						electric drive motor, certified by the importer for use in hybrid electric
						vehicles1.1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
